Citation Nr: 0125157	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  94-46 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
February 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Oakland, California.

The record reflects that the veteran did not file a timely 
notice of disagreement to the October 1991 rating decision.  
In a November 1993 administrative decision, the RO granted an 
extension of the time period for filing for good cause shown, 
and accepted the veteran's December 1992 statement as a 
notice of disagreement.  The veteran has since perfected his 
appeal.  

In April and July 2001 the veteran did not report for 
scheduled Travel Board hearings.  He appeared at a March 1993 
personal hearing in the RO, a transcript of which is 
associated with the claims file.

In June 2001, the veteran requested service connection for 
diabetes.  The RO has not made a determination on this 
matter, and it is therefore referred to the RO for 
adjudication.


FINDINGS OF FACT

1.  The veteran's right hearing loss disorder existed prior 
to entry into military service. 

2.  His pre-existing right ear hearing loss disorder did not 
increase in severity during service.


CONCLUSION OF LAW

A right ear hearing loss disorder preexisted service and was 
not incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1137, 1153 (West 1991); Veterans Claims 
Assistance Act (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000), 38 U.S.C.A. §§ 5100 et seq. (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)); 
38 C.F.R. §§ 3.304, 3.306, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Service medical records reveal that on the authorized 
audiological evaluation for entry into the service, in June 
1967, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
25
30
-
40

Right ear defective hearing was noted in the summary of 
defects.  Additional entries in the service medical record 
show reports of ear pain and treatment for infections.

In July or August 1968 the veteran was treated for complaints 
of earache, diagnosed as otitis externa.  

Service medical records reveal that on the discharge 
examination audiological evaluation in November 1970, pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
-
15

On the November 1979 Army Reserve examination, the 
audiological evaluation in pure tone thresholds results, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
40
40
50
40

Subsequent VA medical records following service indicate some 
treatment for plugged and stuffy ears related to sinus 
difficulties.  Otitis media was noted in September 1989.

A VA outpatient examination in August 1992 revealed some 
hearing loss difficulties.  The veteran gave a history of 
gradual bilateral hearing loss after excessive noise exposure 
in service.  The assessment was mid-to-high frequency 
sensorineural hearing loss.  On the authorized VA 
audiological evaluation in October 1995, pure tone thresholds 
for the right ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
60
70
65
65

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear. 

II. Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA, 38 U.S.C.A. §§ 5100 
et seq.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The claims file contains the veteran's service medical 
records and post service medical records.  Entries in the 
post service medical record indicate that the veteran has 
received Social Security Administration (SSA) benefits, in 
conjunction with treatment for non-related physical 
disabilities and post traumatic stress disorder, which is 
already recognized as totally disabling.  These conditions 
are most likely the basis for the award of the SSA benefits.  
Accordingly, examinations from SSA would not be relevant to 
the matter on appeal.  Moreover, it is unlikely that SSA 
records from an award in 1991 would include any records 
showing an increase in the severity of the veteran's hearing 
loss from 1967 to 1971, the period of his military service, 
particularly as the 1971 service separation examination shows 
less hearing loss than the entrance examination.  As a 
result, upon review, the Board finds that all relevant 
available records were procured.

The veteran underwent a VA examination in 1995.  In the 
statement of the case, supplemental statement of the case, 
and letters, the RO explained the basis for its denial.  The 
RO also noted the evidence reviewed, and regulations relevant 
to the matters at issue.  There is no indication that any 
relevant evidence is presently outstanding.  Accordingly, the 
Board finds that all the facts have been developed to the 
extent possible, and that the dictates of the VCAA have been 
satisfied as to the issue on appeal.

III.  Pertinent Law & Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Where a veteran served for 90 days in active service, a 
sensorineural hearing loss which manifests to a degree of 
10 percent or more within one year from the date of 
separation from service shall be considered to have been 
incurred in or aggravated by such service even though there 
is no evidence of such disease in service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service. 
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected. 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b)(2001); Verdon v. Brown, 8 Vet. 
App. 529 (1996).  

Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court noted that 
"the word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undeniable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).  See also 
Crippen v. Brown, 9 Vet. App. 412 (196).

For the purpose of applying VA regulations, impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz 
is 40 decibels or greater; when the auditory thresholds for 
at least three of the frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385.  
The veteran's entrance examination indicates the veteran had 
a hearing loss disability upon entry into service, with 
hearing loss at 40 decibels at the frequency of 4000 hertz.  
Consequently, as the hearing loss disability was reported on 
service entry, the presumption of soundness does not apply.

Accordingly, the matter of service connection for the 
veteran's right ear hearing loss turns upon whether it was 
aggravated during service.  A pre-existing injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2001).  A 
lasting worsening of the condition, a worsening that existed 
not only at the time of separation but one that still exists 
currently is required.  See Routen v. Brown, 10 Vet. App. 
183, 189 & n.2 (1997) (Steinberg, J., dissenting).

The veteran's discharge examination indicates that the 
hearing in the veteran's right ear improved slightly upon 
discharge, with hearing loss at 15 decibels in the 500, 1000, 
2000, and 4000 frequencies.  There is no other competent 
medical evidence of record indicating an increase in 
disability during service, or within the presumptive year.  
Neither the veteran nor his representative dispute the 
findings in the discharge examination.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b) (2001); Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995). 

In the light of the aforementioned, the veteran's claim for 
service connection for hearing loss in the right ear is 
denied.




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for right ear hearing loss is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 


